Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
2.	Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I (Claims 1-6, 8-13, and 15-16)	 and Invention II (Claim 26) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed could be used in a number of different processes, such as a process of dismantling a fuel assembly, a process of inspecting a fuel assembly, a process of testing fuel rods for leaks, a process of producing medical isotopes, a process of storing nuclear waste, etc. 
3.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
4.	Claims 1-6, 8-13, 15-16, and 22-26 are pending in this application, with claim 26 withdrawn. Claims 1-6, 8-13, and 15-16 are examined herein.

Response to Arguments
8.	Applicant's arguments filed 09/21/21 have been fully considered but are not persuasive. The examiner notes that the currently presented arguments have repeatedly been addressed in prior office actions. 
9.	Applicants argument regarding the “homogenous mixing” limitation were previously addressed at para. 22 of the Office Action dated 11/16/2 and para. 26 of the office action dated 06/21/21. It is irrelevant that Boubcher does not address the distribution of poisons in its fuel element because the Choi reference discloses this limitation. Regarding Choi, Applicant’s arguments ignore the explicit disclosures of the primary reference Choi regarding its powder sintering process. The examiner reiterates that Choi explicitly states (with added emphasis; see pp. 22): “About 27 gram of natural dysprosium which is equivalent to 5.27 at% was uniformly mixed with center fuel. Moreover, the claims merely require “a generally even distribution.” As Applicant’s arguments admit, the cited technical reference merely establish “that it is difficult to homogenously mix” via powder sintering. The references do not establish that the powder sintering of Choi would not produce “a generally even distribution” or that a “uniform mixture” of dysprosium and fuel does not meet the claim limitation. Moreover, there is simply no evidence in the instant disclosure that the fuel composition has been characterized by techniques that establish that its “generally even distribution” is markedly better (or even slightly different) than that of Choi. 
10.	The remainder of the arguments are directed to a newly added claim limitation and are therefore addressed in the rejections below. 

Claim Objections
11.	Claims 1 and 23 are objected to because of the following informalities:  claim 1 recites “the fuel bundle comprising: the fuel bundle comprises” (redundant phrase) while claim 23 recites “the fuel depletion period of the at least one first fuel element is a longer than” (extraneous “a”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
14.	Claim 25 recites “wherein the second neutron absorber of the at least two neutron absorbers is provided in an amount that provides neutron absorption to maintain negative coolant void reactivity during the second phase of the fuel depletion period.” However, the specification only sets forth a total burnable poison content of the disclosed fuel elements. The specification never discusses specific loadings of the individual poisons of the “at least two different neutron absorbers” in the fuel element. Accordingly, the specification fails to establish that the inventors were in possession of a fuel element having a second neutron absorber “in an amount that provides neutron absorption to maintain negative coolant void reactivity during the second phase of the fuel depletion period.” This newly presented claim limitation is therefore new matter.

15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
17.	Claim 25 is indefinite because it depends on itself. Claim 25 is further indefinite because a skilled artisan would be unable to determine the metes and bounds of “an amount that provides neutron absorption to maintain negative coolant void reactivity during the second phase of the fuel depletion period.” The “amount” is defined purely by the result achieved and there is no information in the specification that would allow one to determine an appropriate amount. MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 1-5, 8, 10-13, 15, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, H. and Gupta, H.P. “Burnable Poison Option for DUPIC Fuel” Korea Atomic Energy Research Institute, KAERI/TR-744/96, August 1996 (referred to hereinafter as “Choi”) in view of Venneri, US 2015/0170767.
24.	Regarding claims 1 and 10, Choi discloses a fuel bundle for a nuclear reactor, the fuel bundle comprising: a plurality of fuel elements disposed in an inner portion and an outer portion of the fuel bundle; wherein at least one first fuel element is disposed in the inner portion (see Figs. 2.1, 2.2 on p. 5 and Section 2 on p. 2), the at least one first fuel element (see Abs. “using the burnable poison material in the center pin”) comprising: U-235 and containing a dysprosium neutron absorber (see pp. 20-21, pp. 33, table 5.1); wherein the at least one fissile material and the neutron absorber is homogeneously mixed in the fuel element to have a generally even distribution of the at least one fissile material and the neutron absorber throughout the element (p. 2-3 regarding the powder sintering process, pp. 18 “the fuel is mixed with the burnable poison materials”   pp. 22 “ About 27 gram of natural dysprosium which is equivalent to 5.27 at% was uniformly mixed with center fuel.”). Choi additionally suggests a variety of burnable poisons including Gd, Er, Eu, and Dy are suitable for incorporation into the fuel element (see pp. 19-20), enumerating the different neutronic characteristics of the various poisons (see Figs. 4.1-4.7). Furthermore, Venneri teaches a fuel element containing at least two different neutron absorbers selected from the group consisting of Gd, Dy, Hf, Er, and Eu ([0015], [0051]: Gd+Er), wherein:
a first neutron absorber of the at least two different neutron absorbers has a first depletion characteristic that provides neutron absorption during burnup of the fuel element, and a second neutron absorber of the at least two neutron absorbers has a second depletion characteristic different from the first depletion characteristic and that provides neutron absorption over a longer term than that of the first neutron absorber ([0051] “short-acting” and “long-acting”); 
amounts of the at least two different neutron absorbers relative to the at least one fissile material provide the first depletion characteristic in a first phase of a fuel depletion period of the at least one first fuel element and the second depletion characteristic in a second phase of the fuel depletion period of the at least one first fuel element ([0051] “Gadolinium depresses the initial reactivity very strongly at the beginning stages of operations because if its very large neutron absorption cross section, and will be depleted quickly, whereas Erbium has less strong but more prolonged effect because of its smaller absorption cross section.”; and
when burned in a nuclear reactor, the at least one first fuel element provides a reduced rate of reactivity decay relative to a comparable fuel element having a single neutron absorber and the same fissile material and wt% of neutron absorber as the at least one first fuel element (see Fig. 6).
25.	One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the mixture of burnable poisons taught by Venneri to the center pin of the fuel bundle of Choi for the predictable advantage of “decreas[ing] spikes in reactivity” ([0051]) and extending the useful lifetime of the fuel ([0052]).
26.	Choi as modified by Venneri further provides a fuel bundle/fuel element “wherein the fuel element’s fuel meat comprises the at least two homogenously mixed neutron absorbers, as evidenced by Choi (see pp. 2-3 regarding the powder sintering process; p. 18 “the fuel is mixed with the burnable poison materials”; and p. 22 “About 27 gram of natural dysprosium which is equivalent to 5.27 at% was uniformly mixed with center fuel.”).
Accordingly, in Choi as modified by Venneri, the fuel element would be produced by “uniformly” mixing powders of the two different burnable poison materials with a powder of the fuel material. When sintered, such a “uniformly mixed” powder composition provides a fuel element comprising homogenously mixed burnable poison materials throughout the fuel.1
27.	Finally regarding claims 1 and 10, Choi further discloses suitable burnable poison concentrations (see pp. 19-20 and Table 4.11) for a fuel element configured for a heavy water reactor, the concentrations overlapping with the claimed range. Because the burnable poison content is a result-effective variable recognized by Choi (see pp. 19-20 describing the various effects obtained by incorporation of different burnable poisons), one of ordinary skill in the art at the time of the invention would have found it obvious to optimize the burnable poison concentration of Choi as modified by the teaching of Venneri to achieve a desired fuel burnup characteristics in a fuel containing a mixture of two different burnable poisons. 
28.	Regarding claims 2 and 3, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Choi further discloses a fuel bundle wherein at least one second fuel element containing a fissile material is disposed in the outer portion of the fuel bundle, wherein the at least one second fuel element is a plurality of second fuel elements (see Figs. 2.1 and 2.2 and pp. 19-20).
29.	Regarding claims 4, 5, 11, and 12, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Choi further discloses a fuel bundle wherein the at least one fissile material is more than 0.9 wt% enrichment and between about 0.9 et % and about 20 wt % enrichment (1.2% p. 33).
30.	Regarding claims 8 and 15, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Choi further discloses suitable burnable poison concentrations (see pp. 19-20 and Table 4.11) for a fuel element configured for a heavy water reactor, the concentrations overlapping with the claimed range. Because the burnable poison content is a result-effective variable recognized by Choi (see pp. 19-20 describing the various effects obtained by incorporation of different burnable poisons), one of ordinary skill in the art at the time of the invention would have found it obvious to optimize the burnable poison concentration of Choi as modified by the teaching of Venneri to achieve a desired fuel burnup characteristics in a fuel containing a mixture of two different burnable poisons. 
31.	Regarding claim 22, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Venneri further teaches that the mixture of burnable poisons provides a fuel element having a reduced reactivity when initially fed into the reactor relative to a comparable fuel bundle comprising a comparable fuel element having a single neutron absorber and the same fissile material and wt% of neutron absorber as the at least one first fuel element (see Fig. 6 and [0051]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the mixture of burnable poisons taught by Venneri to the center pin of the fuel bundle of Choi for the reasons stated above. 
32.	Regarding claim 23, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Venneri further teaches that the mixture of burnable poisons provides a fuel element having a fuel depletion period longer than a comparable fuel bundle comprising a comparable fuel element having a single neutron absorber and the same fissile material and wt% of neutron absorber as the at least one first fuel element ([0052]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the mixture of burnable poisons taught by Venneri to the center pin of the fuel bundle of Choi for the reasons stated above.
33.	Regarding claim 24, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Venneri further teaches that the mixture of burnable poisons provides a fuel element with more reactivity of the fuel during a second phase of the fuel depletion period than a comparable fuel element having a single neutron absorber and the same fissile material and wt% of neutron absorber as the at least one first fuel element (see Fig. 6 and [0051]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the mixture of burnable poisons taught by Venneri to the center pin of the fuel bundle of Choi for the reasons stated above.
34.	Regarding claim 24, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Choi further discloses selection of burnable poison loading to obtain negative coolant void reactivity (Abs., para. 1 and Introduction, para. 3). Furthermore, Choi further discloses suitable burnable poison concentrations (see pp. 19-20 and Table 4.11) for fuel elements and discusses the effects various poisons have on coolant void reactivity (pp. 19-20). Accordingly, because the burnable poison content is a result-effective variable recognized by Choi (see pp. 19-20 describing the various effects obtained by incorporation of different burnable poisons), one of ordinary skill in the art at the time of the invention would have found it obvious to optimize the burnable poison concentration of Choi as modified by the teaching of Venneri to achieve a desired fuel burnup characteristics in a fuel containing a mixture of two different burnable poisons. Thus, a skilled artisan would be able to optimize the amount of the second neutron absorber of the at least two neutron absorbers to maintain negative coolant void reactivity during the second phase of the fuel depletion period.
35.	Claims 6, 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, H. and Gupta, H.P. “Burnable Poison Option for DUPIC Fuel” Korea Atomic Energy Research Institute, KAERI/TR-744/96, August 1996 (referred to hereinafter as “Choi”) in view of Venneri, US 2015/0170767, in further view of Boubcher et al., US Publication 2013/0301780. 
36.	Regarding claims 6 and 13, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Venneri teaches a mixture of gadolinium and erbium as neutron absorbers. Boubcher teaches a fuel element containing Gd and Dy as neutron absorbers ([0137]) “to reduce or completely negate positive coolant void reactivity” ([0013]). Venneri’s mixture of poisons is selected such that one poison is short-acting and one is long-acting ([0051]), and Choi establishes that Gd and Dy possess this combination of characteristics (Choi recognizes that gadolinium “burns out very fast” (p. 19) and dysprosium “controls the void reactivity throughout fuel burnup” (p. 20)). Accordingly, the burnable poison combination taught by Boubcher is a functional equivalent to the one taught by Venneri  and a skilled artisan would have found it obvious to employ the mixture taught by Boubcher in the fuel element of Choi to obtain advantageous reactivity characteristics “without a decrease in power output” ([0142]) and to “produce a power output at least as great as a fuel bundle of natural uranium while providing a negative coolant void reactivity ( CVR), a negative fuel temperature coefficient (FTC), and a negative power coefficient (PC)” ([0143]). 
37.	Regarding claims 9 and 16, the modification of the fuel bundle of Choi with mixture of burnable poisons taught by Venneri renders the parent claim obvious. Venneri teaches a mixture of gadolinium and erbium as neutron absorbers. Boubcher teaches a fuel element containing Gd and Dy as neutron absorbers ([0137]) “to reduce or completely negate positive coolant void reactivity” ([0013]). Venneri’s mixture of poisons is selected such that one poison is short-acting and one is long-acting ([0051]), and Choi establishes that Gd and Dy possess this combination of characteristics (Choi recognizes that gadolinium “burns out very fast” (p. 19) and dysprosium “controls the void reactivity throughout fuel burnup” (p. 20)). Accordingly, the burnable poison combination taught by Boubcher is a functional equivalent to the one taught by Venneri  and a skilled artisan would have found it obvious to employ the mixture taught by Boubcher in the fuel element of Choi to obtain advantageous reactivity characteristics “without a decrease in power output” ([0142]) and to “produce a power output at least as great as a fuel bundle of natural uranium while providing a negative coolant void reactivity ( CVR), a negative fuel temperature coefficient (FTC), and a negative power coefficient (PC)” ([0143]). Furthermore, Choi further discloses suitable burnable poison concentrations (see pp. 19-20 and Table 4.11) for a fuel element configured for a heavy water reactor, the concentrations overlapping with the claimed range, while Boubcher teaches a total burnable poison concentration of its mixture of two different burnable poisons falling within the claimed range ([0137]) when the fuel is configured for a heavy water nuclear reactor. Because the burnable poison content is a result effective variable recognized by Choi (see pp. 19-20 describing the various effects obtained by incorporation of different burnable poisons), one of ordinary skill in the art at the time of the invention would have found it obvious to optimize the burnable poison concentration of Choi as modified by the teaching of Boubcher to achieve a desired fuel burnup characteristics in a fuel containing a mixture of two different burnable poisons.  

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
39.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
41.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
42.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
43.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example, https://en.wikipedia.org/wiki/Sintering. The Figure at the top left shows that a “uniformly mixed” powder mixture will produce a sintered compact preserving the uniformity.